Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 March 25, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Attention: James O’Connor RE:Delaware Group Equity Funds IV (The “Registrant”) File No. 811-04413– Preliminary Solicitation Materials Ladies And Gentlemen: Submitted herewith for filing on behalf of Delaware Global Real Estate Securities Fund (the “Fund”), a series of Delaware Group Equity Funds IV, pursuant to Rule 14a-6(a) of The Securities Exchange Act of 1934, as amended, are a cover page, notice of solicitation of consent, consent solicitation statement, and a consent to be used in connection with asolicitation seekingof the Fund’s shareholders to approve to approve a new subadvisory agreement. Definitive consent solicitation materials are expected to be transmitted to shareholders on or about April 5, 2010. If you have any questions or comments regarding this filing, please call me at (215) 564-8099 or Samuel Goldstein at (215) 564-8128. Very truly yours, /s/Jonathan M. Kopcsik Jonathan M. Kopcsik
